755 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SALLY BLACKFORD, PLAINTIFF-APPELLANT,v.EMERSON ELECTRIC COMPANY, DEFENDANT-APPELLEE.
NO. 83-5842
United States Court of Appeals, Sixth Circuit.
1/14/85

ORDER
BEFORE:  LIVELY, Chief Judge, ENGEL, Circuit Judge; and CELEBREZZE, Senior Circuit Judge.


1
Blackford appeals pro se from the district court's judgment in favor of the defendant in this employment discharge case.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In 1968, Blackford was discharged from her employment with the Emerson Electric Company.  The complaint in the present case is Blackford's third complaint challenging the discharge and the alleged blacklisting of her by Emerson.  The district court found that the complaint was barred by the doctrine of res judicata.  The court also entered an injunction which orders Blackford to refrain from filing any further complaints based on the facts in this case.


3
Res judicata bars a second suit between the same parties on the same cause of action as to all of the issues which were or could have been litigated in the former suit.  Harrison v. Bloomfield Building Industries, Inc., 435 F.2d 1192, 1195 (6th Cir. 1970).  Therefore, the district court was correct to bar this complaint under the doctrine of res judicata.


4
Moreover, a number of the circuits have found that where litigants abuse the process of the courts an injunction should issue against the continued filing of such meritless suits.  Ruderer v. United States, 462 F.2d 897, 899 (8th Cir.), cert. denied, 409 U.S. 1031 (1972); Harrelson v. United States, 613 F.2d 114, 116 (5th Cir. 1980); In re Green, 669 F.2d 779, 787 (D.C. Cir. 1981); Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d 1515, 1524-6 (9th Cir. 1983), cert. denied, ---- U.S. ----, 104 S.Ct. 1446 (1984); In re Martin-Trigona, 737 F.2d 1254, 1261-4 (2d Cir. 1984).  The district court did not abuse its discretion when it entered an injunction against the filing of further complaints by Blackford concerning these facts.


5
The judgment of the district court is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.